United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cherry Hill, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-729
Issued: October 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 31, 2011 appellant filed a timely appeal from a November 9, 2010 decision of
the Office of Workers’ Compensation Programs (OWCP) regarding a schedule award. Pursuant
to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established more than a 30 percent impairment of the left
arm or a 5 percent impairment of the right arm, for which she received schedule awards.
On appeal, counsel asserts that OWCP unduly delayed processing appellant’s schedule
award claim; her schedule award claim under the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) and not under
the earlier fifth edition.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on or before August 13, 2004 appellant, then a 48-year-old letter
carrier, sustained enesopathy of the wrist and carpus, bilateral carpal tunnel syndrome and
generalized osteoarthritis of the left thumb due to repetitive hand and wrist motions while casing
and delivering mail.
Appellant was first followed by Dr. Tony K. Soble, an attending Board-certified family
practitioner, who noted bilaterally positive Tinel’s and Phalen’s signs and bilateral thumb
weakness on September 9, 2004. Dr. Evan Sorokin, an attending Board-certified plastic surgeon,
obtained July 1, 2006 x-rays showing osteophytes in the margins of the carpometacarpal joint of
the left thumb.
Dr. John M. Bednar, an attending Board-certified orthopedic surgeon, specializing in the
surgery of the hand, treated appellant beginning on July 14, 2006. He diagnosed degenerative
joint disease of the carpometacarpal joint of the left thumb and bilateral carpal tunnel syndrome
with a neuropraxic left radial sensory lesion by electromyography and nerve conduction velocity
studies. On November 1, 2006 Dr. Bednar performed a left median nerve release, soft tissue
arthroplasty of the left thumb and tendon transfer of the left wrist. He released appellant to full
duty with no restrictions effective March 12, 2007. Appellant continued working light duty
through September 2007 and onward.
On December 3, 2007 appellant claimed a schedule award. She submitted an August 14,
2007 report from Dr. Steven M. Allon, an orthopedic surgeon, who provided a history of injury
and treatment and found that appellant had reached maximum medical improvement. Dr. Allon
related her account of difficulty with activities of daily living. Appellant noted pain at 2/20 in
the right hand and 3/10 on the left. On examination of both wrists Dr. Allon found tenderness to
palpation, positive Tinel’s and Phalen’s signs and restricted motion. Regarding the left wrist, he
noted surgical scars, zero strength with thumb opposition and +1 apposition strength of the
thumb and fifth finger. Grip strength testing via Jamar hand dynamometer at Level 3 showed
34.5 kilogram (kg) on the right and 26 kg on the left. Pinch key testing showed five kg on the
right and four kg on the left. Dr. Allon found monofilament testing at 4.56 millimeter (mm) on
the right and 4.81 mm on the left, demonstrating diminished light touch sensation in both hands.
He diagnosed cumulative and repetitive trauma disorder, degenerative arthritis of the
carpometacarpal joint of the left thumb, bilateral carpal tunnel syndrome and postsurgical status.
Referring to Tables 16-33 and 16-34 of the fifth edition of the A.M.A., Guides2 Dr. Allon found
a 10 percent impairment of each upper extremity for lateral pinch deficit and a 31 percent
impairment of each upper extremity for grade 2 sensory deficit in the median nerve according to

2

Table 16-33, page 509 of the fifth edition of the A.M.A., Guides is entitled “Average Strength of Lateral Pinch
by Occupation in 100 Subjects.” Table 16-34, page 509 of the fifth edition of the A.M.A., Guides is entitled “Upper
Extremity Joint Impairment Due to Loss of Grip or Pinch Strength.”

2

Tables 16-10 and 16-15.3 Dr. Allon combined these impairments to equal a 38 percent
impairment of each upper extremity.
In a September 29, 2008 letter, counsel requested a status update on appellant’s schedule
award claim as no action had yet been taken on Dr. Allon’s impairment rating.
On October 28, 2008 OWCP referred a statement of accepted facts and the medical
record to an OWCP medical adviser for calculation of a schedule award regarding the left upper
extremity. In a November 1, 2008 report, the medical adviser concurred with Dr. Allon’s
assessment of a 38 percent impairment of each upper extremity due to lateral pinch strength
deficit and median nerve sensory deficit.
In a March 11, 2009 letter, counsel requested a status update regarding the schedule
award claim.
In a September 29, 2009 letter, OWCP advised appellant to submit an impairment rating
from her attending physician using the sixth edition of the A.M.A., Guides in effect as of
May 1, 2009. Appellant was afforded 30 days to submit this report.
In a November 5, 2009 letter, appellant submitted Dr. Allon’s revised report applying the
sixth edition of the A.M.A., Guides to his August 14, 2007 findings. Referring to Table 15-234
of the A.M.A., Guides, he noted a diagnosis (CDX) of entrapment neuropathy of the left median
nerve. Dr. Allon found a grade modifier Clinical Studies (GMCS) of 1, a grade modifier for
Functional History (GMFH) of 2 and a grade modifier Physical Examination (GMPE) of 2. He
averaged these modifiers at grade 2, equaling a five percent impairment of the left upper
extremity. Referring to Table 15-2,5 Dr. Allon noted a class 3 diagnosis based impairment
(CDX) for left thumb carpometacarpal arthroplasty. He assigned a GMFH of 2 according to
Table 15-7,6 a GMPE of 2 according to Table 15-8 and a GMCS of 2 according to Table 15-9.7
Using the net adjustment formula of (GMFH - CDX) + (GMPE - DCX) + (GMCS - CDX),
Dr. Allon found a net adjustment of negative three, equaling a 26 percent impairment of the left
upper extremity. He combined the 26 and 5 percent impairments to total a 30 percent
impairment of the left upper extremity. Regarding the right upper extremity, Dr. Allon found
3

Table 16-10, page 482 of the fifth edition of the A.M.A., Guides is entitled “Determining Impairment of the
Upper Extremity Due to Sensory Deficits or Pain Resulting from Peripheral Nerve Disorders.” Table 16-15, page
492 of the fifth edition of the A.M.A., Guides is entitled “Maximum Upper Extremity Impairment Due to Unilateral
Sensory or Motor Deficits or to Combined 100 percent Deficits of the Major Peripheral Nerves.”
4

Table 15-23, page 449 of the sixth edition of the A.M.A., Guides is entitled “Entrapment/Compression
Neuropathy Impairment.”
5

Table 15-2, page 394 of the sixth edition of the A.M.A., Guides is entitled “Digit Regional Grid: Digit
Impairments.”
6

Table 15-7, page 406 of the sixth edition of the A.M.A., Guides is entitled “Functional History Adjustment:
Upper Extremities.”
7

Table 15-9, page 410 of the sixth edition of the A.M.A., Guides is entitled “Clinical Studies Adjustment: Upper
Extremities.”

3

five percent impairment for right median nerve entrapment, using the same calculation method as
he did in assessing entrapment of the left median nerve.
In a December 14, 2009 report, an OWCP medical adviser agreed with Dr. Allon’s rating
of a 30 percent impairment of the left arm and a 5 percent impairment of the right arm. The
medical adviser found that Dr. Allon correctly applied the appropriate portions of the sixth
edition of the A.M.A., Guides to his clinical findings.
By decision dated July 12, 2010, OWCP issued appellant schedule awards for a 30
percent impairment of the left upper extremity and a 5 percent impairment of the right upper
extremity. The period of the awards ran from August 14, 2007 to September 16, 2009.
In a July 26, 2010 letter, appellant, through counsel, requested a review of the written
record. Counsel asserted that OWCP failed to issue a timely schedule award, depriving her of
her due process rights and FECA benefits under the fifth edition of the A.M.A., Guides.
By decision dated and finalized November 9, 2010, an OWCP hearing representative
affirmed the July 12, 2010 schedule award decision. The hearing representative found that
OWCP was not held to any specific timeframe for issuing schedule awards.
LEGAL PRECEDENT
The schedule award provisions of FECA8 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA, however,
does not specify the manner in which the percentage loss of a member shall be determined. The
method used in making such determination is a mater which rests in the sound discretion of
OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The A.M.A.,
Guides has been adopted by OWCP as a standard for evaluation of schedule losses and the Board
has concurred in such adoption.9 For schedule awards after May 1, 2009, the impairment is
evaluated under the sixth edition of the A.M.A., Guides.10
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).11 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on GMFH, GMPE

8

5 U.S.C. § 8107.

9

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
11

A.M.A., Guides (6th ed. 2008), page 3, section 1.3, “The ICF, Disability and Health: A Contemporary Model
of Disablement.”

4

and GMCS.12 The net adjustment formula is (GMFH - CDX) + (GMPE - DCX) + (GMCS CDX).
ANALYSIS
OWCP accepted that appellant sustained enesopathy of the wrist and carpus, bilateral
carpal tunnel syndrome and generalized osteoarthritis of the left thumb. Appellant claimed a
schedule award on December 3, 2007. In support of her claim, she submitted an August 14,
2007 report from Dr. Allon, an orthopedic surgeon. Using the fifth edition of the A.M.A.,
Guides then in effect, Dr. Allon calculated a 38 percent impairment of each upper extremity due
to lateral pinch strength deficit and median nerve impairment. An OWCP medical adviser
concurred with his impairment rating on November 1, 2008.
On September 29, 2009 OWCP requested that appellant submit an updated impairment
rating utilizing the sixth edition of the A.M.A., Guides, in effect as of May 1, 2009. On
November 5, 2009 appellant submitted Dr. Allon’s revised report according to the sixth edition
of the A.M.A., Guides. Dr. Allon found a 30 percent impairment of the left upper extremity due
to carpometacarpal arthroplasty of the left thumb and entrapment of the left median nerve. He
also found a five percent impairment of the right upper extremity due to median nerve
entrapment. An OWCP medical adviser concurred with Dr. Allon’s impairment rating and his
application of the A.M.A., Guides. Therefore, OWCP issued a July 12, 2010 schedule award for
a 30 percent impairment of the left upper extremity and a 5 percent impairment of the right upper
extremity. It affirmed the schedule award by November 9, 2010 decision.
The Board finds that Dr. Allon applied the appropriate portions of the A.M.A., Guides to
his clinical findings. Dr. Allon’s mathematical calculations are correct. Also, there is no
medical evidence of record utilizing the sixth edition of the A.M.A., Guides supporting a greater
percentage of permanent impairment. The Board notes that counsel does not contest the
correctness of the impairment rating or of OWCP medical adviser’s interpretation of Dr. Allon’s
findings. Therefore, OWCP’s November 9, 2010 schedule award determination is correct under
the law and facts of this case.
On appeal, counsel asserts that OWCP unduly delayed processing appellant’s schedule
award claim. The Board finds that there is no evidence of record that OWCP processed her
claim improperly. Counsel also asserts that this delay deprived appellant of a property right in a
schedule award benefit under the fifth edition and that a protected property interest cannot be
deprived without due process, citing Goldberg v. Kelly, 397 U.S. 254 (1970) and Mathews v.
Eldridge, 424 U.S. 319 (1976).
In Harry D. Butler,13 the Board noted that Congress delegated authority to the Director
regarding the specific methods by which permanent impairment is to be rated. Pursuant to this
authority, the Director adopted the A.M.A., Guides as a uniform standard applicable to all

12

Id. at (6th ed. 2008), pp. 494-531.

13

43 ECAB 859 (1992).

5

claimants and the Board has concurred in the adoption.14 On March 15, 2009 the Director
exercised authority to advise that as of May 1, 2009 all schedule award decisions of OWCP
should reflect use of the sixth edition of the A.M.A., Guides.15 The applicable date of the sixth
edition is as of the schedule award decision reached. It is not determined by either the date of
maximum medical improvement or when the claim for such award was filed.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has not established that she sustained more than a 30
percent impairment of the left upper extremity and a 5 percent impairment of the right upper
extremity, for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 9, 2010 is affirmed.
Issued: October 14, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
14

Id. at 866.

15

FECA Bulletin No. 09-03 (issued March 15, 2009). FECA Bulletin was incorporated in the supra note 10,
Schedule Award & Disability Claims, Chapter 2.808.6(a) (January 2010).

6

